Citation Nr: 1025699	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  01-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to a compensable rating for a surgical scar on 
the left wrist.  

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1953 to March 1957.           

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio and the VA 
RO in Huntington, West Virginia.         


FINDINGS OF FACT

1.  The Veteran was exposed to radiation between February and May 
1954 while serving with the U.S. Navy.

2.  The Veteran's anemia is not related to service on a direct or 
presumptive basis.

3.  The medical evidence of record does not indicate that the 
Veteran's service-connected left wrist scar has been a scar due 
to third-degree burns, a superficial scar that was poorly 
nourished with repeated ulceration, a superficial scar that was 
tender or painful on objective demonstration, or has been a scar 
that has resulted in limitation of function.  

4.  The medical evidence of record does not indicate that the 
Veteran's service-connected left wrist scar is deep, causes 
limited motion, is at least 144 square inches in size, is 
unstable, is painful on examination, or causes limitation of 
function.

5.  The evidence of record indicates that the Veteran's PTSD did 
not cause severe occupational and social impairment with 
deficiencies in most areas of his life prior to December 19, 
2007.  

6.  Since December 19, 2007, the evidence of record has indicated 
that the Veteran's PTSD has caused severe occupational and social 
impairment with deficiencies in most areas of his life.  

7.  The medical evidence of record indicates that the Veteran's 
service-connected disabilities have rendered him unemployable 
under VA guidelines since December 19, 2007.


CONCLUSIONS OF LAW

1.  The Veteran's anemia was not incurred in or aggravated by 
service, nor may it be presumed to have incurred therein.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2009).

2.  The criteria for a compensable rating, for the Veteran's 
service-connected left hand scar, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2002) (2008).

3.  The criteria for a rating in excess of 50 percent, for the 
Veteran's service-connected PTSD, had not been met prior to 
December 19, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

4.  Since December 19, 2007, the criteria for a 70 percent 
rating, for the Veteran's service-connected PTSD, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have been met since December 19, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with several VCAA notification letters 
dated between February 2005 and July 2009.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  The Veteran was informed of the elements 
of his claims, and of the evidence necessary to substantiate the 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009) 
(notice need not be Veteran specific, provide alternative 
diagnostic codes or ask the Veteran to submit evidence indicative 
of daily life impairment).  The Veteran was advised of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested from 
the Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of notice 
as required under Pelegrini).  And, though the Veteran was not 
provided with complete VCAA notification prior to both adverse 
rating decisions on appeal, following full notification the RO 
readjudicated his claims in several supplemental statements of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  See also Overton v. Nicholson, 
20 Vet. App. 427 (2006) (a timing error may be cured by a new 
VCAA notification letter followed by a readjudication of the 
claim).  Based on this background, the Board finds VA's untimely 
notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran has undergone VA medical examination for his service-
connected disorders.    

The Board notes that VA did not provide the Veteran with medical 
examination and an opinion for his service connection claim for 
anemia.

A VA medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. § 5103A.  VA's duty to 
provide a medical examination is triggered where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; and (3) an 
indication that the disability may be associated with the 
Veteran's service; but (4) insufficient medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in substantiating 
his claim to service connection for anemia.  The medical evidence 
of record retrieved by the RO demonstrates that the Veteran has 
the disorder.  Conducting medical examination to determine a 
diagnosis would serve no purpose here.  Moreover, the record 
indicates that the Veteran's anemia did not manifest during 
service, during an applicable presumptive period following 
service, and is not otherwise related to service under the code.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.  Conducting a 
medical examination for the purpose of rendering a nexus opinion 
would serve no purpose therefore.  Indeed, the evidentiary 
foundation for a medical nexus opinion is lacking for the claim 
here.  As such, no reasonable possibility exists that medical 
examination and opinion would aid the Veteran in substantiating 
the service connection claim to anemia.  See 38 U.S.C. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas and McLendon, 
both supra.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Merits to the Claim for Service Connection

Medical evidence of record indicates that the Veteran has been 
diagnosed with pernicious anemia since the early 1990s.  In 
October 1997, the Veteran claimed service connection for anemia.  
In the January 2001 rating decision on appeal, the RO denied his 
claim.  For the reasons set forth below, the Board agrees with 
that decision.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In general, to find service connection there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran contends that he developed pernicious anemia as a 
result of ionizing radiation exposure during Operation Castle, 
which was conducted in the Pacific in early 1954.  

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
four different ways.  See Davis v. Brown, 10 Vet. App 209, 211 
(1997).  The Board will address each of these four methods in the 
adjudication that follows.

First, the VA has identified certain diseases which are presumed 
to be the result of radiation exposure.  Such a presumption, of 
course, must be based upon a finding that the Veteran was, in 
fact, "a radiation-exposed Veteran."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.

Second, there are other radiogenic diseases which may be service 
connected directly under the special framework set forth in 38 
C.F.R. § 3.311.  The list of radiogenic diseases, however, is not 
exclusive.  Other "radiogenic" diseases listed under 38 C.F.R. § 
3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 
1998), found 5 years or more after service (for most of the 
listed diseases) in an ionizing radiation exposed Veteran may 
also be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation exposure 
while in service or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  The Veteran may 
provide competent scientific or medical evidence that the disease 
claimed to be the result of radiation exposure is, in fact, a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

Fourth, certain disorders such as anemia would be presumed 
incurred in service if manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.

"Radiation-risk activity" is defined to mean: onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device; the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946; internment as a prisoner of war 
in Japan that resulted in an opportunity for exposure to ionizing 
radiation comparable to that of Veterans who were in the 
occupation forces of Hiroshima or Nagasaki during the period 
August 6, 1945, to July 1, 1946; certain service on the grounds 
of gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain 
circumstances, service before January 1, 1974, on Amchitka 
Island, Alaska; or, in certain circumstances, service in a 
capacity which, if performed as an employee of the Department of 
Energy, would qualify the individual for inclusion as a member of 
the Special Exposure Cohort under section 3621(14) of the Energy 
Employees Occupational Illness Compensation Program Act of 2000 
(42 38 U.S.C. § 73841(14)).  See 38 C.F.R. § 3.309(d)(ii)(2009).

In this matter, the Veteran's participation in a radiation-risk 
activity has been confirmed by letters of record dated in 1980 
from the Department of the Navy and the Defense Nuclear Agency.  
His diagnosed anemia, however, is not included in the listed 
presumptive disabilities under 38 C.F.R. § 3.309(d).  As such, 
the presumption under 38 C.F.R. § 3.309(d) is not applicable 
here.  

A service connection finding under the second method of recovery 
would be unwarranted here as well. The disorder at issue - anemia 
- is not listed as a radiogenic disorder under 38 C.F.R. § 
3.311(b)(2).  Moreover, no competent medical or scientific 
evidence of record establishes anemia as a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  The Board notes a January 1970 article 
of record, printed from the internet and submitted by the 
Veteran, which states that certain tests have indicated that 
repeated radiation exposure can lead to anemia in rats.  This is 
not evidence that anemia is a radiogenic disease in humans, 
however.  As such, service connection under 38 C.F.R. § 3.311 is 
not warranted.    

The Board will now assess the Veteran's claim under the third and 
fourth avenues of recovery.  As noted, service connection for 
anemia will be presumed if it manifested within the first year of 
discharge from service in 1957.  38 C.F.R. § 3.307, 3.309.  
Moreover, the Veteran can prove direct service connection by 
establishing direct actual causation under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.  See Combee, supra.  Under Combee, VA must not 
only determine whether a Veteran had a disability recognized by 
VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the fact 
that the requirements of a presumptive regulation are not met 
does not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct causation.

The Veteran's service treatment records do not refer to any 
complaint, finding, or treatment of anemia.  And there is no 
evidence that the Veteran developed anemia within the first 
several years after service separation.  Indeed, the medical 
records indicate that the earliest anemia diagnosis is found in 
the early 1990s, over 30 years following separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).

The Board also notes that the Veteran did not file a claim for 
service connection for anemia until October 1997, which is over 
40 years following service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  And none of 
the private or VA medical evidence of record contains an 
assertion by a medical professional that the Veteran's service 
relates to his anemia.  See Hickson, supra.  As such, a service 
connection finding under the third or fourth avenue of recovery 
would not be warranted here.  

The Board notes the Veteran's many statements of record 
indicating his belief that his anemia relates to his radiation 
exposure in 1954.  The Board notes that lay testimony is 
competent to establish the presence of observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology).  The issue in this matter is wholly 
medical in nature, and not one capable of lay observation.  The 
Board must rely on medical evidence, not the Veteran's 
assertions, on the issue of whether a blood disorder developed 
over 30 years after service is due to radiation exposure.  Again, 
on this issue, no medical evidence supports the Veteran's claim.  

Based upon the foregoing, service connection for anemia would not 
be warranted on either a direct or a presumptive basis.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311.  

III.  The Merits to the Claims for Increased Rating

The Veteran claims entitlement to increased ratings for a 
service-connected scar on his left hand, and for his service-
connected PTSD.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned. 38 C.F.R. § 4.7.

The Board will address the Veteran's increased rating claims 
separately below.

	Scar

The Veteran filed a service connection claim for carpal tunnel 
syndrome (CTS) in February 2000.  In June 2008, the Board granted 
service connection for these disorders.  In the RO's August 2008 
rating decision rating the Veteran for carpal tunnel syndrome, 
the RO also service connected the Veteran for a left wrist scar 
incurred during carpal tunnel surgery to the left wrist in the 
mid 1990s.  The RO assigned a 0 percent evaluation for the scar.  
Though the Veteran did not appeal to the Board the assigned 
evaluations for the carpal tunnel syndrome, he did appeal to the 
Board the assigned noncompensable rating for the left wrist scar.  

In this matter the Board will review the medical evidence and 
applicable statutory and regulatory authority to determine 
whether a higher rating has been warranted at any time since the 
Veteran filed his claim for service connection in February 2000.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must be 
given to whether a higher rating is warranted at any point during 
the pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

Disabilities of the skin are rated under 38 C.F.R. § 4.118.

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders, to include scars, were revised.  See 38 
C.F.R. § 4.118, as amended by 67 Fed. Reg. 49590-49599 (July 31, 
2002).  Thus, the regulation as it existed prior to the change is 
applicable for the period from the Veteran's claim in February 
2000 to August 30, 2002, and the revised regulation is applicable 
from August 30, 2002 forward.  See VAOPGCPREC 07-03; 69 Fed. Reg. 
25179 (2004); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

According to the Schedule in effect prior to August 2002, a 10 
percent evaluation was warranted under Diagnostic Codes 7801 and 
7802 where third-degree burns caused a scar.  38 C.F.R. § 4.118 
(2002).  Diagnostic Code (DC) 7803 provided a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  Id.  Diagnostic Code 7804 provided a 10 
percent evaluation for superficial scars that were tender and 
painful on objective demonstration.  Id.  Under Diagnostic Code 
7805, other scars were to be rated based on the limitation of 
function of the part affected.  Id.

Under the provisions of the revised Schedule, a 10 percent 
evaluation is warranted under Diagnostic Code 7801 where a scar, 
that is not on the head, face, or neck, is deep or limits motion, 
and is at least 6 square inches in size.  38 C.F.R. § 4.118.  
Under Diagnostic Code 7802, a 10 percent evaluation is warranted 
where a scar, that is not on the head, face, or neck, is 
superficial, does not cause limitation of motion, and is at least 
144 square inches in size.  Id.  Diagnostic Code 7803 provides a 
10 percent rating for scars that are superficial and unstable.  
Id.  Under Diagnostic Code 7804, a 10 percent rating is warranted 
for scars that are superficial and painful on examination.  Id.  
An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id.  A superficial scar 
is one not associated with underlying soft tissue damage.  Id.  
Under Diagnostic Code 7805, other scars are to be rated based on 
limitation of function of the part affected.  Id.

The relevant evidence of record since February 2000 consists of 
VA treatment records, private treatment records, a March 2004 
private report, and VA compensation examination reports dated in 
March 2000, October 2003, and March 2005.  

The March 2000 VA examiner noted no limitation of function in the 
Veteran's left upper extremity, and noted no dysfunction or 
disorder associated with the left hand or wrist scar.  The 
October 2003 VA examiner found the Veteran's skin to be normal.  
The March 2004 private report addressing the Veteran's CTS notes 
no limitation of function, and found "no skin problems."  The 
March 2005 VA examiner noted no limitation of function in the 
Veteran's left upper extremity, and noted a 2 cm, well healed 
surgical scar at the base of the volar aspect to the left palm 
going in to the wrist.  VA treatment records repeatedly note 
surgery to the Veteran's left hand, but prior to June 2009, do 
not note any skin abnormalities regarding the scar.  And private 
treatment records are silent regarding the scar.  

Based on this medical evidence, a noncompensable evaluation has 
been warranted here since February 2000, under either the older 
or newer criteria.  Prior to August 2002, a compensable 
evaluation was not for assignment as there is no evidence of a 
scar due to third-degree burns, a superficial scar that was 
poorly nourished with repeated ulceration, a superficial scar 
that was tender or painful on objective demonstration; or that 
the scar resulted in limitation of function.  See 38 C.F.R. § 
4.118 (2002).  Since August 2002, a compensable evaluation has 
not been for assignment as the Veteran's scar is not on his head, 
face or neck; the scar is not deep; the scar is not at least 144 
square inches in size; the scar is not unstable or painful on 
examination; and the scar does not cause limitation of function.  
See 38 C.F.R. § 4.118, DCs 7801-7805.  

In assessing this claim the Board has considered the Veteran's 
statements of record.  These statements, found in letters to VA 
and in medical treatment records, indicate that, from the time of 
his surgery in the 1990s until the August 2008 rating decision he 
appealed, he has experienced no difficulty with his left 
hand/wrist scar.  In his own statements prior to August 2008, he 
did not indicate any pain, instability, or limitation with regard 
to the scar.  In August 2008 letters responding to the August 
2008 rating decision, and in a June 2009 VA treatment record, the 
Veteran claims severe pain with regard to his left hand/wrist 
scar, and severe disability in his upper left extremity as a 
result of this scar.  

As noted earlier, a Veteran can offer lay evidence regarding 
observable symptomatology such as that at issue here in his left 
arm.  See Layno and Espiritu, both supra.  The Board must however 
assess the credibility of lay statements.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness).  

Based on the objective evidence of record, the Board does not 
find the Veteran to be a credible witness on this issue.  The 
objective medical evidence of record found in medical records and 
reports squarely counters his claims to severe disability.  His 
many detailed statements of record mostly counter his claim to 
disability.  Indeed, for over 15 years the Veteran had the 
opportunity to comment on his scar.  But not until a rating 
increase was at issue did he offer lay evidence of disability.  
Despite his dozens of claims for VA benefits, and the volumes of 
medical evidence of record retrieved by VA to address them, the 
record is silent until August 2008.  The Board is therefore 
unable to afford the Veteran's statements any probative value 
with respect to the issue here.  As such, the evidence of record, 
to include the medical evidence and the Veteran's own statements 
prior to August 2008, preponderates against the Veteran's recent 
complaints regarding his scar.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Accordingly, a compensable evaluation under the provisions of 
Diagnostic Codes 7801 through 7805 is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	PTSD

The Veteran was originally service connected for PTSD in October 
1997.  Since October 2003, this disorder has been rated as 50 
percent disabling.  On October 12, 2005, the Veteran filed a 
claim for increased rating for his PTSD.  In the July 2008 rating 
decision on appeal, that claim was denied.    

Diagnostic Code 9411 of 38 C.F.R. § 4.130 addresses PTSD.  Under 
that code, ratings of 0, 10, 30, 50, 70, and 100 percent may be 
assigned.  As indicated, VA has already found a 50 percent rating 
warranted here.  The Board will now determine whether a rating in 
excess of 50 percent has been warranted.  In doing so, the Board 
will limit its analysis to whether a 70 or 100 percent evaluation 
is warranted for PTSD.

Under DC 9411, a 70 percent rating for PTSD is warranted when 
there is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In this decision, the Board will assess whether a rating in 
excess of 50 percent has been warranted at any time since October 
12, 2004 (one year prior to the Veteran's October 12, 2005 claim 
for increase).  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings).  See also 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The relevant evidence of record in this matter consists of VA and 
private treatment records, a private report dated in December 
2007, a VA compensation examination report dated in January 2008, 
and lay statements from the Veteran and his spouse.  

In a January 2008 statement, the Veteran's spouse indicated 
marriage to the Veteran for 51 years.  She stated that he sleeps 
poorly due to nightmares, cold sweats, shortness of breath, and 
an increased heart rate.  She described the Veteran as 
preoccupied with world affairs, nuclear attack, and homeland 
security issues.  She stated that the Veteran experienced severe 
anxiety, depression, and panic attacks in social settings.  She 
stated that the Veteran was difficult to live with.    

The Veteran also provided lay statements in the record.  In many 
detailed statements from the Veteran dated between October 2005 
and November 2009, the Veteran claims that his PTSD causes an 
impaired thought process, memory deficiency, inability to 
communicate, inability to focus, sleep impairment, depression, 
anxiety, panic attacks, distrust, inability to work with others, 
delusional and paranoid thinking, anger, poor judgment, 
irritability, domestic relationship difficulties, slurred and 
broken speech, hyper vigilance, poor hygiene, blind spells, and 
blurred vision.  In the most recent statement from the Veteran 
received by VA in November 2009, the Veteran maintains that he is 
"disabled to the fullest extreme."  

The Veteran underwent private examination in October 2007.  In 
the examiner's December 19, 2007 report, the examiner indicated 
that he interviewed the Veteran twice in October 2007.  He stated 
that the Veteran ceased therapy after just two visits, and then 
requested a report from the therapist ostensibly to support this 
claim for increase.    

This examiner indicated that the Veteran experienced anger, and 
an increased concern about his physical health.  The examiner 
noted the Veteran's claim of anger outbursts against his spouse, 
family members, and fellow church members, feelings of guilt 
regarding his behavior, sleep disturbances, blurred vision during 
anxiety attacks, mental confusion and concentration problems, and 
clumsiness.  The examiner stated that the Veteran experiences 
PTSD "to a serious degree."  He stated that the Veteran 
experiences hyperarousal, psychic numbing, reexperiencing of 
traumatic events, intrusive memories, religiosity, paranoia about 
international affairs and problems, and recurrent nightmares.  In 
conclusion, the examiner assigned the Veteran a Global Assessment 
of Functioning (GAF) score of 41, which indicates severe 
impairment.  See Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV), 5th edition, published by the American 
Psychiatric Association.  See also Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995). 
     
The January 2008 VA examiner found the Veteran in good health.  
He stated that the Veteran's presentation was articulate and 
strong.  He noted that the Veteran's spouse seemed resigned to 
and irritated by the Veteran's "seemingly irascible 
ruminations."  But the examiner noted that the Veteran's family, 
to include his spouse, children, and grand children, were 
together and were "mutually supportive."  He indicated that the 
Veteran denied a history of violence or assaultiveness, or 
suicidal or homicidal ideation.  The examiner found no impairment 
of thought process or communication.  He noted strong and 
opinionated speech.  He noted intact cognition and sound 
sensorium.  The Veteran denied delusions, hallucinations, 
obsessive/ritualistic behavior, and lack of impulse control.  The 
examiner stated that eye contact and interaction during the 
session were strong, "occasionally importuning."  He noted 
excellent hygiene.  He found the Veteran fully oriented, without 
memory impairment of any sort.        

The examiner indicated that the Veteran's "capacity for 
adjustment appears to be somewhat sclerotic due to [his] hardened 
opinions."  The examiner described the Veteran's thought 
processes and opinions to be "concrete, immutable."  The 
examiner described the Veteran's PTSD as moderately severe, and 
assigned a GAF score of 48, which indicates serious impairment.    

As indicated earlier, the issue in this decision with regard to 
the Veteran's PTSD is not whether the currently assigned 50 
percent evaluation is warranted - it is whether an increased 
rating to 70 percent is warranted.  For the reasons set forth 
above, the higher rating is warranted effective the date of the 
December 19, 2007 private report.  Since then, the evidence of 
record has not preponderated against the Veteran's contention 
that his PTSD causes severe occupational and social impairment 
with deficiencies in most areas of his life.  See 38 C.F.R. 
§ 4.130, DC 9411.    

The Board finds the assignment of a 100 percent evaluation 
unwarranted here, however.  The Veteran's PTSD impairment cannot 
be described as "total."  Indeed, each of the medical reports 
of record demonstrates that the Veteran is logical, coherent, and 
mentally capable of functioning.  His own well-crafted statements 
demonstrate this as well.  And in the way that he has functioned 
with family and fellow church members, he has demonstrated an 
ability to function with other people constructively.  

In sum, the Board finds a rating in excess of 50 percent 
unwarranted prior to December 19, 2007.  Since then, a 70 percent 
rating has been warranted.  See 38 C.F.R. § 4.130, DC 9411.  The 
preponderance of the evidence is against any claim for increase 
beyond that granted for PTSD in this decision.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

IV. The Merits of the Claim for a TDIU

The Veteran claimed entitlement to a TDIU in October 2003.  In 
the February 2004 rating decision on appeal, the RO denied his 
claim.    

A Veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) a 
single disability rated as 100 percent disabling; or (2) that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities and 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 percent.  
See 38 C.F.R. § 4.16.  See also 38 C.F.R. § 3.321(b); Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).   

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the Veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  The Veteran is 
service connected for several disorders.  Effective this 
decision, he will be rated as 70 percent disabled for PTSD from 
December 19, 2007.  He is also rated at 10 percent for tinnitus, 
10 percent for CTS in each upper extremity, 10 percent for 
bilateral hearing loss, 10 percent for pulmonary asbestosis, and 
0 percent for the left hand scar.  As the Veteran has a 
disability rated over 60 percent, he meets the requisite 
thresholds noted under 38 C.F.R. § 4.16(a).  See also 38 C.F.R. § 
4.25.  Under the objective criteria, the Veteran is therefore 
eligible for a TDIU.  

Moreover, the evidence of record, dated since December 19, 2007, 
does not preponderate against the Veteran's claim that he is 
unemployable due to his service-connected disabilities.  As the 
VA and private examiner have stated, the Veteran's PTSD ranges 
from moderately severe to severe.  And each has assigned the 
Veteran a GAF score below 50 which indicates, according to the 
DSM- IV, "serious impairment" in occupational functioning, and 
indicates "unable to keep a job."   

As such, the Board finds the assignment of a TDIU warranted here 
effective December 19, 2007.  
















(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to service connection for anemia is denied.  

2.  Entitlement to an increased rating for a scar on the left 
hand is denied.  

3.  Entitlement to an increased rating for PTSD is denied prior 
to December 19, 2007.  

4.  From December 19, 2007, a 70 percent evaluation for PTSD is 
granted, subject to the law and regulations governing the award 
of monetary benefits.

5.  Entitlement to a TDIU is granted from December 19, 2007, 
subject to the law and regulations governing the award of 
monetary benefits.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


